Name: Commission Regulation (EEC) No 2781/76 of 17 November 1976 amending Regulation No 785/67/EEC on the buying-in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 76 Official Journal of the European Communities No L 318/ 11 COMMISSION REGULATION (EEC) No 2781 /76 of 17 November 1976 amending Regulation No 785/67/EEC on the buying-in of olive oil by interven ­ tion agencies the market between various qualities of oil ; whereas, consequently, the Annex to the abovementioned Regu ­ lation should be amended to take account of these variations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 707/73 (2 ), and in particular Article 11 (5) thereof, Whereas Commission Regulation No 785/67/EEC of 30 October 1967 on the buying-in of olive oil by inter ­ vention agencies (3 ), as last amended by Regulation (EEC) No 2696/75 (4 ), fixed in the Annex thereto the price increases and reductions to be used to adjust the buying-in price according to the value of the various qualities of oils which may be offered for interven ­ tion ; Whereas experience has shown that certain variations have occurred in the differences in prices recorded on Article 1 The Annex to this Regulation shall be substituted fo : the Annex to Regulation No 785/67/EEC. Article 2 This Regulation shall enter into force on 1 November 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1976 . For the Commission P. J. LARDINOIS Member of the Commission (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . ( 2 ) OJ No L 175, 29 . 6 . 1973 , p. 5 . ( 3 ) OJ No 264, 31 . 10 . 1967 , p . 1 1 . (') OJ No L 273 , 24 . 10 . 1975 , p . 19 . No L 318/ 12 Official Journal of the European Communities 18 . 11 . 76 ANNEX Description and quality as defined in the Annex to Regu ­ lation No 136/66/ EEC (the degree of acidity represents the free fatty acid content expressed as grammes of oleic acid per 100 g of oil ) Price increase u.a./ 100 kg Price reduction u.a. / 100 kg Virgin olive oil , extra : of 0-7 ° or less acidity 25 Virgin olive oil , extra : of more than 0-7 ° but less than 1 ° acidity 16 Virgin olive oil , fine 10 Virgin olive oil , semi-fine   Virgin olive oil , lampante, 1 ° 5 Virgin olive oil , lampante, 8 ° 12 Other virgin olive oils, lampante :  Of more than 1 ° , up to and including 8 ° acidity  Of more than 8 ° acidity Reduction increased by 010 u.a . for each additional tenth of a degree of acidity Reduction increased by 014 u.a . for each additional tenth of a degree of acidity Olive oil from olive residues, 5 " acidity 48 Other olive oils from olive residues Reduction increased or decreased by 0 09 u.a . for each tenth of a degree upward or downward change in acidity